DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 4/7/2021.  Claims 1, 6, 13-14 and 20 are currently amended. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 6 and 14, are directed, in part, to a method, system and medium (i.e., statutory categories including a process, machine, manufacture or composition of matter) for identifying health care providers for healthcare services by 

by a remote computing system and from each of a plurality of computing devices associated with a plurality of health care providers, respectively, data indicating one or more services that have been provided by the health care provider associated with the respective computing device, the data including personal data about one or more patients;

sanitizing, by the remote computing system, the data of the plurality of health care providers to remove the personal data;

storing, by the remote computing system, the sanitized data of the plurality of health care providers in a database;

retrieving, by the remote computing system, the sanitized data of the plurality of health care providers from the database;

generating input data based at least in part on the retrieved data, the input data generated by:

determining, for each of the plurality of health care providers, one or more types of services that have been provided by the respective health care provider; and

determining, for each of the plurality of health care providers, a number of times the respective health care provider providing each of the one or more types of services;

generating a machine learning model configured to receive the input data and generate results data representing health care provider clusters that indicate actual services previously provided by the health care providers;

generating, utilizing the machine learning model, the first data indicating one or more clusters of the plurality of health care providers;

retrieving, by the remote computing system, a profile for a first health care provider of the plurality of health care providers;

based at least in part on the profile for the first health care provider, determining, by the remote computing system, that the first health care provider has been designated as being associated with a first category of providing medical services;

determining, by the remote computing system, that the first health care provider lies outside of a first cluster, from among the one or more clusters, that is associated with the first category;

based at least in part on determining that the first health care provider has been designated as being associated with the first category and determining that the first by the remote computing system, the profile to indicate that the first health care provider practices outside of the first category that is designated by the first health care provider; and

sending, by the remote computing system and to a device associated with a medical service, a notification indicating that the first health care provider practices outside the first category that is has been designated as being associated with the first health care provider.

*The limitations in bold cannot be reasonably practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20, recite an abstract idea.  More specifically, independent claims 1, 6 and 14 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, independent claim 1, and similarly independent claims 6 and 14, recite “determining, by the remote computing system, that the first health care provider lies outside of a first cluster, from among the one or more clusters, that is associated with the first category” which can be a mental process because this limitations can be reasonably practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion; and recites certain methods of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer (e.g., managing health care services between providers and patients). The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1, 6 and 14 but further describe the clustering, information request and sending, elements and/or recite field of use limitations. Therefore, dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to 
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite one or more processors, a memory, a computing device, a remote computing system, media, etc.  which are merely well-known general purpose computers, components and/or technologies that receive, store, transmit, display, generate and otherwise process information which are akin to functions that courts 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified computing device/system does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Response to Arguments
4.	Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 4/7/2021.
	It is submitted that the pending claims are directed to an abstract idea because the claims recite a method, system and medium for clustering data regarding health care providers by performing a variety of steps that can be practically and reasonably performed in the human mind and/or with pen and paper 
As such, it is respectfully submitted that the claims recite an abstract idea, do not integrate the abstract idea into a practical application, and do not recite significantly more than the abstract idea itself for the aforementioned reasons and as set forth in section 3, supra, and incorporated herein.

4.1.	Applicant argues, on pages 11-15 of the response, that the claims are not directed to an abstract idea; assuming arguendo that the claims do recite an abstract idea, the claims integrate the abstract idea into a practical application; and the claims recite significantly more than the abstract idea itself.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686